UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

ALLSTATE INSURANCE COMPANY, et al.,
Plaintiffs,

-V.-

MARK MIRVIS, et al.,
Defendants.

 

 

Civil Action
No. 08-CV-4405 (PKC) (PK)

July 23, 2019

AFFIDAVIT IN OPPOSITION BY LYUBOV MIRVIS TO PLAINTIFF’S MOTION FOR
A FORCED SALE OF JUDGMENT DEBTOR MARK MIRVIS’S INTEREST IN THE
FAMILY RESIDENCE.

State of New York
County of Nassau

Lyubov Mirvis, duly sworn, deposes and says under the penalty of perjury.

1 I am the wife of the Defendant Mark Mirvis and co-owner of the family residence

located at 289 Bayberry Drive, Hewlett NY. I submit this affidavit in support of my

opposition of Plaintiff's motion for a forced sale of Judgment Debtor Mark Mirvis’s

interest in the family residence.

2 The family residence has been my place of residence for the approximately last 20 -

years. We own no other property and we know no other home. We share our home

with our daughter Tatyana Mirvis, our son in law Alexander Boriskin and our four-

year-old special needs grandson (our daughter’s son). Neither my daughter nor my.

son in law own any other property. Our daughter attended and graduated the town’s

high school - Hewlett High School. Our grandson SB! grew up in this house and is

currently attending HASC (Hebrew Academy for Special Children) school. HASC is

 

' To protect the minor’s identity I will refer to him by his initials only.

 
a special school for children with developmental disorders. Throwing our grandson
on the street or even moving our grandson to another home or another school would
negatively affect his progress and development. If the court would so require, and if
this motion would so much as rest on the health being of our grandson, we would —
request an opportunity to provide the court with a more detailed affidavit from a
healthcare provider as to the special needs of our grandchild and the affects this move
will have on him. I pray that it does not come to that and that there are enough
reasons in this opposition to deny Allstate’s motion.

My husband and I transferred our home to our daughter pursuant to the advice my
husband received from tax professionals. I signed the transfer documents at the
advice of these professionals but I did not consider the effects this action would have.
I was sad to learn that the transfer was deemed an improper transfer. When the court
made its decision on the transfer, I fully cooperated to restore the deed of the

premises to its original state. I respectfully ask the court to exercise its judicial
discretion and deny Plaintiffs motion in the interest our four-year-old special needs

grandson, my daughter, my son in law, myself and for all the reasons submitted by

 

my attorney.
Ad S L/2 2
Lyubov Mirvis ate

Sworn to before me on this 22 day of July 2019,

 
